45 F.3d 434NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Sylvester A. ZIEBARTH, Appellant,v.UNITED STATES of America, Appellee.
Nos. 94-1315, 94-1878, 94-2560.
United States Court of Appeals,Eighth Circuit.
Submitted:  Dec. 29, 1994.Filed:  Jan. 3, 1995.

Before McMILLIAN, FAGG, and BOWMAN, Circuit Judges.
PER CURIAM.


1
In these consolidated appeals, Sylvester A. Ziebarth, a federal inmate, appeals the District Court's1 orders denying his two 28 U.S.C. Sec. 2255 motions (Appeal Nos. 94-1315 and 94-1878) and his Federal Rule of Civil Procedure 60(b) motion (Appeal No. 94-2560).  Having carefully reviewed the record and the parties' briefs, we conclude that the District Court's orders are clearly correct and that an opinion would lack precedential value.  Thus, the judgment of the District Court is affirmed.  See 8th Cir.  R. 47B.



1
 The Honorable Richard H. Battey, Chief Judge, United States District Court for the District of South Dakota